Citation Nr: 0740814	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
bilateral ingrown toenails.

3.  Entitlement to service connection for pulmonary nodules.


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2005 rating 
decisions by the Department of Veterans' Affairs (VA) 
Regional Offices (RO) in Roanoke, Virginia and Washington, 
D.C.

The veteran testified at a hearing before the undersigned in 
October 2007.

The issue of service connection for pulmonary nodules is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
hemorrhoids disability most nearly approximate the criteria 
for a 20 percent evaluation.

2.  The manifestations of the veteran's ingrown toenail 
disability most nearly approximate moderate injury of the 
left foot.

3.  The manifestations of the veteran's ingrown toenail 
disability most nearly approximate moderate injury of the 
right foot.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for service-
connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, DC 7336 (2007).

2.  The criteria for a 10 percent evaluation for ingrown 
toenails, left foot, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7805 (2007).

3.  The criteria for a 10 percent evaluation for ingrown 
toenails, right foot, have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7805 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In a July 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  

The July 2003 letter did not provide the veteran with notice 
of the evidence required to substantiate his increased rating 
claims.  However, a February 2006 notice letter provided the 
veteran with notice regarding his claim for service 
connection and his increased rating claims and explained of 
VA's duty to assist under the VCAA.  Although this notice was 
not provided prior to the rating decision on appeal and thus 
does not reflect compliance with the requirements set forth 
in Pelegrini, the U.S. Court of Appeals for the Federal 
Circuit has held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an 
SSOC is sufficient to cure a timing defect.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
claims were readjudicated in a December 2006 Supplemental 
Statement of the Case (SSOC).    

A March 2006  letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




II.  Analysis of Claims

A.  Laws and Regulations - Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Claim for increased rating for hemorrhoids

The RO has assigned a 10 percent rating for hemorrhoids 
pursuant to Diagnostic Code (DC) 7336.  Under that rating 
code, a 10 percent rating is assignable for hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A maximum 
20 percent rating is assignable for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, DC 7336 (2007).

After a review of the evidence, including private and VA 
medical records and the veteran's statements and testimony, 
the Board finds that manifestations of the veteran's 
disability most nearly approximate the criteria for a 20 
percent rating under DC 7336.  

Private medical records from Dr. R.C., M..D., dated in 2004, 
note a history of rectal bleeding and diverticulitis.  A 
September 2004 report of a colonoscopy noted prominent 
internal hemorrhoids.  

The veteran had a VA examination in October 2006.  The VA 
examiner noted a 
26-year history of bleeding from external and internal 
hemorrhoids.  The veteran reported hemorrhoids that are 
present constantly.  The veteran reported that he had a stool 
leakage problem that required the use of one pad per day.  
The functional impairments noted by the examiner included 
inability to strain and weakness from constant bleeding.

At the October 2007 hearing, the veteran testified regarding 
how this disability affects him in the performance of his 
occupation as a dentist.  The veteran testified hat he has to 
leave work once or twice a week to shower and change clothes   
because of bleeding caused by hemorrhoids.  He testified that 
he sometimes has to cancel appointments.  He stated that he 
loses two to three hours a week of work because of 
hemorrhoids.  
Based on the evidence discussed above, the Board finds that 
the manifestations of the veteran's disability most nearly 
approximate the criteria for a 20 percent rating under DC 
7336.  

C.  Claim for increased rating for ingrown toenails

The RO has assigned a non-compensable (zero percent) 
evaluation for ingrown toenails pursuant to DC 5284.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury; a 20 percent rating is warranted for a 
moderately severe foot injury; and a 30 percent rating is 
warranted for a severe foot injury.  The note following DC 
5284 provides that a 40 percent rating is warranted where 
there is actual loss of use of the foot.  The Board notes 
that the words "moderately severe" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

Diagnostic Code 7805 is used to rate scars other than 
superficial scars.  DC 7805 provides that scars other than 
superficial scars are to be rated according to limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

After a review of the evidence, the Board finds that separate 
10 percent ratings are warranted for ingrown toenails of the 
left and right foot, as the manifestations of this disability 
most nearly approximate moderate disability of the left and 
right foot.

Service medical records reflect that the veteran underwent 
several procedures for excision of ingrown toenails during 
service.

At an October 2006 VA examination, the veteran reported a 33-
year history of bilateral ingrown toenails.  The veteran 
reported ulcer formation and pain due to his skin condition.  
He reported that these symptoms occurred constantly.  He 
denied receiving treatment for the condition in the last 12 
months.  The examiner noted that the functional impairment 
associated with this condition was an inability to use the 
feet while working.  In an addendum to the October 2006 VA 
examination report, the VA examiner indicated that the 
veteran had nails removed on both first toes and has remnants 
of the nail growing in abnormal directions.

At the hearing, the veteran testified that his work requires 
movement of his feet to operate drills and to operate a 
chair, and that his occupation is impacted by his foot 
condition.  The veteran has also submitted written statements 
in which he contends that the use of his feet is limited 
because of scarring and pain. 

A March 2006 statement from the veteran's employer, Dr. R.S., 
D.D.S., noted that the veteran's ingrown toenails are 
extremely painful and limit the use of his legs and feet.  He 
stated that the dexterity of the legs and feet are necessary 
for control of foot pedals and handpieces and the movements 
of the dental chair.

The Board finds that the manifestations of the veteran's 
ingrown toenail disability most nearly approximate the 
criteria for a 10 percent evaluation for each foot, under DC 
5284.  A higher rating is not warranted unless the evidence 
demonstrates that the veteran's ingrown toenails result in 
moderately severe foot disability.

D.  Extraschedular considerations

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate any of the disabilities on appeal.  
The veteran alleges that his disabilities have interfered 
with his employment and caused him to take off work.  
However, the veteran's assertions are insufficient to show 
that any of the disabilities at issue in this decision, 
alone, causes marked interference with employment.  Inasmuch 
as there is also no evidence establishing that any one of 
these disabilities, alone, necessitates frequent periods of 
hospitalization, the Board finds that the veteran's claims 
for higher initial evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand any 
of these claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 20 percent evaluation is granted for hemorrhoids, subject 
to regulations governing the payment of monetary benefits.

A 10 percent evaluation is granted for ingrown toenails, left 
foot, subject to regulations governing the payment of 
monetary benefits.

A 10 percent evaluation is granted for ingrown toenails, 
right foot, subject to regulations governing the payment of 
monetary benefits.


REMAND

The veteran claims service connection for pulmonary nodules.  
The veteran contends that pulmonary nodules may be related to 
asbestos exposure he had while working in dental labs during 
service.

In October 2006, the veteran was afforded a VA examination in 
conjunction with his claim for service connection for 
pulmonary nodules.  The examiner diagnosed pulmonary nodules 
and noted that a chest x-ray showed mild interstitial 
abnormality.  The examiner opined that pulmonary nodules are 
not related to asbestos exposure during service.  The VA 
examiner's report did not discuss the service medical 
records.  Service medical records reflect that pulmonary 
nodules were shown in a December 2000 CT scan of the chest.  
A December 2000 medical record noted a history of exposure to 
aerosols.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board is of the 
opinion that an examination with a medical opinion would be 
helpful to determine whether or not any current lung or 
respiratory disorder is related to the pulmonary nodules 
diagnosed during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
pulmonary examination to determine whether 
he now has a respiratory disorder that is 
related to service.  The claims file 
should be made available to the examiner 
for review prior to the examination, and 
the examiner should indicate in the 
examination report that such a review was 
conducted.  All necessary tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  

2.  Based on a thorough review of the 
evidence of record, the examiner is asked 
to provide an opinion regarding whether it 
at least as likely as not (50 percent or 
greater likelihood)  that the veteran now 
has a respiratory and/or lung disability 
that is related to pulmonary nodules noted 
during service, including to aerosol 
exposure during service?  The examiner 
should provide a detailed rationale for 
the opinion.  

3.  Thereafter, the claim on appeal should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


